


110 HR 4119 IH: Make It Count

U.S. House of Representatives
2007-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4119
		IN THE HOUSE OF REPRESENTATIVES
		
			November 8, 2007
			Mrs. Bachmann (for
			 herself, Mr. Ryan of Wisconsin,
			 Mr. Cooper,
			 Mr. Kirk, Mr. Culberson, Mr.
			 Kline of Minnesota, Mr.
			 Gingrey, Mr. Akin,
			 Mrs. McMorris Rodgers, and
			 Mr. Fortenberry) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To change from March 31st to December 15th the date of
		  submission to Congress of the audited financial statement of the executive
		  branch of the United States Government.
	
	
		1.Short titleThis Act may be cited as the
			 Make It Count
			 Act.
		2.Change in date of
			 submission to Congress of audited financial statement
			(a)Change in date
			 of submissionSection
			 331(e)(1) of title 31, United States Code, is amended by striking Not
			 later than March 31 of 1998 and each year thereafter and inserting
			 Not later than December 15 of each year.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to the financial statement required by
			 section 331(e) of title 31, United States Code, for fiscal year 2008 and each
			 fiscal year thereafter.
			
